Dissenting Opinion.
Poché, J.
Appellants’ counsel call our attention to a feature of the judgment appealed from which had been entirely overlooked by the majority as well as by the minority of the Court in the first opinions herein rendered.
It is this: that no order of the district court directing the distribution of the funds of the succession had been rendered previous to that contained in the judgment signed on the 25th of November, 1884, and that the judgment of July 3d of the same year contained no direction touching the distribution of the funds.
That portion of the former judgment hereinabove referred to reads as follows: “It is further ordered that the opposition of Dr. J. N. Fol-well be maintained in so far as to order the executor of this succession to amend his account herein filed by placing said opponent, Dr. J. N. Folwell, thereon for the sum of one hundred dollars; and as amended, it is ordered that the said account be finally approved and homologated, and the funds distributed accordingly.” (The italics are mine.)
It is respectfully suggested that no rational doubt can be entertained as to which funds the district judge referred to in the language quoted, not more than as to which succession he contemplated.
It is clear beyond contention that he referred to the funds of the succession which were yet'in the hands of the executor, which had not hitherto been finally disposed of, and which are shown by the executor’s account to have amounted to the sum of $6629.
The judgment rendered therefore ordered the final disposition of a fund to be distributed, exceeding in amount the sum of two thousand *434dollars, and this Court is clearly vested with jurisdiction over the controversy.
In my opinion, appellants were entitled to a rehearing.
Mr. Justice Fenner concurs in this opinion.